December 9, 2011 Mr. Donnie Field Securities and Exchange Commission Washington, D.C. 20549 Re: Lingo Media Corporation Form 20-F for the year ended December 31, 2010 Filed July 18, 2011 File No. 333-98397 Dear Mr. Field, In response to your letter of November 4, 2011 and as a follow up to our conversation earlier today, we have requested an additional 10 business days and we expect to respond by December 23, 2011. Please feel free to contact +1 (416) if you have any questions. Yours truly, Lingo Media /s/ Michael Kraft Michael Kraft President & CEO
